      Case 1:20-cv-03859-AT-CMS Document 1 Filed 09/17/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

LAKENYA K. MONFORT,                         )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )     CIVIL ACTION FILE NO.
                                            )     _______________________
                                            )
EQUIFAX INFORMATION                         )
SERVICES LLC,                               )
                                            )
                                            )
      Defendant.                            )

                                 COMPLAINT

      Pursuant to Federal Rule of Civil Procedure 8, plaintiff LaKenya K. Monfort

respectfully shows the Court the following:

                         Parties, Jurisdiction and Venue

      1.     Ms. Monfort is an individual and a resident of the State of Georgia.

Ms. Monfort is a “consumer” under 15 U.S.C. § 1681a(c).

      2.     Defendant Equifax Information Services LLC (“Equifax”) is a Georgia

limited liability company. Equifax is a “consumer reporting agency” under 15

U.S.C. § 1681a(f). Equifax is subject to the jurisdiction of this Court and may be

served with process by serving its registered agent, Lisa Stockard, at 1550

Peachtree Street, Atlanta, Georgia 30309.




                                       -1-
       Case 1:20-cv-03859-AT-CMS Document 1 Filed 09/17/20 Page 2 of 8




      3.    The Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 because the claims asserted in this civil action arise

under the laws of the United States, specifically 15 U.S.C. § 1681 et seq., which is

also known as the Fair Credit Reporting Act (“FCRA”).

      4.    Venue is proper in this District and this Division pursuant to 28 U.S.C.

§ 1391(b)(1) and Local Rule 3.1B(1)(a).

                               Factual Background

      5.    On or about January 31, 2020, Ms. Monfort applied to open a bank

account at Security Federal Bank (the “Bank”).

      6.    When reviewing Ms. Monfort’s application, the Bank obtained a copy

of Ms. Monfort’s Equifax credit report. Ms. Monfort’s Equifax credit report was a

“consumer report” as defined in 15 U.S.C. § 1681a(d).

      7.    Ms. Monfort’s Equifax credit report stated that Ms. Monfort had no

credit history whatsoever, including no credit accounts.

      8.    That information was inaccurate because Ms. Monfort has a lengthy

credit history and at least ten (10) credit accounts, all of which should appear on

her Equifax credit report.

      9.    Based on the inaccurate information contained in Ms. Monfort’s

January 31, 2020 Equifax credit report, the Bank denied Ms. Monfort’s application

and refused to allow her to open an account at the Bank.


                                          -2-
       Case 1:20-cv-03859-AT-CMS Document 1 Filed 09/17/20 Page 3 of 8




      10.   After learning the reason why her application to open an account at

the Bank was denied, Ms. Monfort promptly exercised her rights under 15 U.S.C.

§ 1681i(a), disputing the accuracy of the information in her Equifax credit report.

      11.   Specifically, by letter dated February 5, 2020 (the “Dispute Letter”),

Ms. Monfort informed Equifax that she had a credit history, stated that she had

“taken out loans in the past” and stated that she was in the process of “rebuilding”

her credit. She asked that the errors on her Equifax credit report be corrected and

that Equifax provide her with an updated and corrected copy of her credit report

when its reinvestigation was complete.

      12.   Enclosed with the Dispute Letter, Ms. Monfort included a copy of the

Equifax credit report obtained by the Bank, which inaccurately reflected that she

had no credit history and no credit accounts.

      13.   Equifax received Ms. Monfort’s Dispute Letter on or about February

7, 2020.

      14.   On February 13, 2020, Equifax responded to Ms. Monfort’s Dispute

Letter. In its response, Equifax stated “We have reviewed the identification

information. The results are: Please be specific by listing account names, account

numbers, and the nature of your dispute.” However, the credit report included

with Equifax’s response contained credit data regarding Ms. Monfort, including




                                        -3-
       Case 1:20-cv-03859-AT-CMS Document 1 Filed 09/17/20 Page 4 of 8




information regarding her accounts with more than ten (10) of Ms. Monfort’s

creditors.

      15.    On the basis of the credit report that was included with Equifax’s

reinvestigation results, Ms. Monfort assumed the errors were corrected and that

her credit history and credit accounts would be reported the next time a

prospective creditor obtained her Equifax credit report.

      16.    On February 24, 2020, Ms. Monfort again went to Security Federal

Bank to open a personal bank account.

      17.    When reviewing Ms. Monfort’s application, the Bank again obtained

a copy of her Equifax credit report. That credit report was also a “consumer

report” as defined in 15 U.S.C. § 1681a(d).

      18.    Unfortunately, the Equifax credit report that the Bank obtained

regarding Ms. Monfort on February 24, 2020 stated that she had no credit history

and no credit accounts, which was inaccurate for reasons explained in Paragraph

8 above.

      19.    Based on the inaccurate information contained in Ms. Monfort’s

February 24, 2020 Equifax credit report, the Bank again denied Ms. Monfort’s

application and refused to allow her to open an account at the Bank.

      20.    As a proximate result of Equifax’s actions alleged above, Ms. Monfort

has suffered (i) economic damages, because her applications to open bank


                                        -4-
       Case 1:20-cv-03859-AT-CMS Document 1 Filed 09/17/20 Page 5 of 8




accounts at the Bank were denied and (ii) emotional distress in the form of

sleeplessness, anxiety, inability to focus, feelings of helplessness, humiliation and

embarrassment.

                       Count 1 – Violation of 15 U.S.C. § 1681e(b)

      21.    Under 15 U.S.C. § 1681e(b), whenever a consumer reporting agency,

like Equifax, prepares a consumer report, it is required to “follow reasonable

procedures to assure maximum possible accuracy of the information about whom

the report relates.”

      22.    Equifax violated 15 U.S.C. § 1681e(b) by negligently, or in the

alternative willfully, failing to follow reasonable procedures to assure maximum

possible accuracy in the credit reports it prepared regarding Ms. Monfort and sold

to the Bank, to wit: Despite having actual knowledge of Ms. Monfort’s credit

history and credit accounts and having that information in its credit file for Ms.

Monfort, Equifax failed to include that information in the credit reports it prepared

regarding Ms. Monfort and sold to the Bank on January 31, 2020 and on February

24, 2020. Instead, those reports inaccurately stated that Ms. Monfort had no credit

history whatsoever and no credit accounts.

      23.    As a proximate result of Equifax’s violations of 15 U.S.C. § 1681e(b),

Ms. Monfort has suffered actual damages as alleged in Paragraph 20 above, in an




                                          -5-
       Case 1:20-cv-03859-AT-CMS Document 1 Filed 09/17/20 Page 6 of 8




amount to be proven at trial and as allowed by 15 U.S.C. § 1681n(a)(1)(A) or 15

U.S.C. § 1681o(a)(1).

      24.      In the alternative and as a result of Equifax’s reckless and willful

violation of 15 U.S.C. § 1681e(b), Ms. Monfort is entitled to recover statutory

damages in the amount of $1,000 per violation as allowed by 15 U.S.C. §

1681n(a)(1)(A).

      25.      As a result of Equifax’s reckless and willful violations of 15 U.S.C. §

1681e(b), Ms. Monfort is entitled to recover punitive damages as allowed by 15

U.S.C. § 1681n(a)(2).

      26.      Ms. Monfort is also entitled to recover the costs of this action and her

reasonable attorneys’ fees as allowed by 15 U.S.C. § 1681n(a)(3) or 15 U.S.C. §

1681o(a)(2).

                      Count 2 – Violation of 15 U.S.C. § 1681i(a)

      27.      Under 15 U.S.C. § 1681i(a), consumer reporting agencies, like Equifax,

are required to conduct reasonable reinvestigations of consumer disputes, like the

dispute contained in Ms. Monfort’s Dispute Letter.

      28.      Equifax violated 15 U.S.C. § 1681i(a) by negligently, or in the

alternative willfully, failing to conduct a reasonable reinvestigation of the dispute

contained in Ms. Monfort’s Dispute Letter, to wit: (i) Equifax failed to consider the

inaccuracies described in Ms. Monfort’s Dispute Letter; (ii) Equifax failed to


                                          -6-
       Case 1:20-cv-03859-AT-CMS Document 1 Filed 09/17/20 Page 7 of 8




consider the documents that were enclosed with Ms. Monfort’s Dispute Letter; (iii)

Equifax falsely represented to Ms. Monfort that the inaccuracies were corrected by

enclosing with its reinvestigation results a copy of her credit report that showed

her credit history and accounts and (iv) Equifax failed to insure that the results of

its reinvestigation were corrected in Ms. Monfort’s file and do so in a way that

would prevent the inaccurate information from again being incorporated into

consumer reports regarding Ms. Monfort.

      29.      As a proximate result thereof, Ms. Monfort has suffered and is entitled

to recover actual damages, as alleged in Paragraph 20 above, in an amount to be

proven at trial and as allowed by 15 U.S.C. § 1681n(a)(1)(A) or 15 U.S.C. §

1681o(a)(1).

      30.      In the alternative and as a result of Equifax’s reckless and willful

violation of 15 U.S.C. § 1681i(a), Ms. Monfort is entitled to recover statutory

damages in the amount of $1,000 per violation as allowed by 15 U.S.C. §

1681n(a)(1)(A).

      31.      As a result of Equifax’s reckless and willful violations of 15 U.S.C. §

1681i(a), Ms. Monfort is entitled to recover punitive damages as allowed by 15

U.S.C. § 1681n(a)(2).




                                          -7-
       Case 1:20-cv-03859-AT-CMS Document 1 Filed 09/17/20 Page 8 of 8




      32.      Ms. Monfort is also entitled to recover the costs of this action and her

reasonable attorneys’ fees as allowed by 15 U.S.C. § 1681n(a)(3) or 15 U.S.C. §

1681o(a)(2).

      WHEREFORE, Ms. Monfort respectfully prays that the Court:

      1.       Issue process to Defendant;

      2.       Conduct a trial by jury of all claims asserted herein;

      3.       Enter judgment in favor of Ms. Monfort as consistent with the jury’s

verdict; and

      4.       Grant Ms. Monfort such other and further relief as it deems just and

necessary.

      This 17th day of September, 2020.

 MCRAE BERTSCHI & COLE LLC                      /s/ Craig E. Bertschi
 1872 Independence Square, Suite D              Craig E. Bertschi
 Dunwoody, Georgia 30338                        Georgia Bar No. 055739
                                                ceb@mcraebertschi.com
                                                678.999.1102

                                                Charles J. Cole
                                                Georgia Bar No. 176704
                                                cjc@mcraebertschi.com
                                                678.999.1105

                                                Counsel for Plaintiff




                                          -8-
